     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 1 of 9 Page ID #:286



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     PUNEET V. KAKKAR (Cal. Bar No. 259816)
 4   Assistant United States Attorney
     Deputy Chief, International Narcotics,
 5     Money Laundering, and Racketeering Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-5728
          Facsimile: (213) 894-0142
 8        E-mail:    puneet.kakkar@usdoj.gov

 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13 UNITED STATES OF AMERICA,                    2:19-cr-00176-CAS

14              Plaintiff,                      [PROPOSED] ORDER SETTING FORTH
                                                FACTUAL FINDINGS PURSUANT TO
15                   v.                         THE CARES ACT
16 GABRIEL HERNANDEZ,

17              Defendant.

18

19        The Court, having read and considered the parties’ stipulation
20   regarding request for an order setting forth factual findings
21   regarding the necessity of proceeding by teleconference in this case,
22   hereby issues the following factual findings:
23        (1)    On March 13, 2020, the President of the United States
24               issued a proclamation declaring a National Emergency in
25               response to the COVID-19 (Coronavirus Disease) pandemic.
26        (2)    The Governor of the State of California declared a
27               Proclamation of a State of Emergency to exist in California
28               on March 4, 2020.    Health Officers from Los Angeles,
                                            1
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 2 of 9 Page ID #:287



 1              Riverside, Orange, San Bernardino, Santa Barbara, San Luis

 2              Obispo, and Ventura Counties subsequently issued local

 3              emergency orders and proclamations related to public

 4              gatherings.

 5        (3)   To date, several thousand people within the Central

 6              District of California have been confirmed to be infected

 7              with COVID-19 and the number of those infected continues to

 8              rise, causing an emergency pandemic.

 9        (4)   In their continuing guidance, the Centers for Disease

10              Control and Prevention and other public health authorities

11              have suggested the public avoid social gatherings in groups

12              of more than 10 people and practice physical distancing

13              (within about six feet) between individuals to potentially

14              slow the spread of COVID-19.       The virus is thought to

15              spread mainly from person-to-person contact, and no vaccine

16              currently exists.

17        (5)   These social distancing guidelines -- which are essential

18              to combatting the virus -- are generally not compatible

19              with holding in-person court hearings.

20        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

21              Relief, and Economic Security Act (“CARES Act”), which

22              authorized the Judicial Conference of the United States to

23              provide authority to Chief District Judges to permit

24              certain criminal proceedings to be conducted by video or

25              telephonic conference.

26        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

27              Conference of the United States finds that emergency

28              conditions due to the national emergency declared by the

                                          2
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 3 of 9 Page ID #:288



 1              President under the National Emergencies Act (50 U.S.C.

 2              1601 et seq.) with respect to the Coronavirus Disease 2019

 3              (COVID–19) will materially affect the functioning of either

 4              the Federal courts generally or a particular district court

 5              of the United States, the chief judge of a district

 6              court . . . specifically finds, upon application of the

 7              Attorney General or the designee of the Attorney General,

 8              or on motion of the judge or justice, that felony pleas

 9              under Rule 11 of the Federal Rules of Criminal Procedure

10              and felony sentencings under Rule 32 of the Federal Rules

11              of Criminal Procedure cannot be conducted in person without

12              seriously jeopardizing public health and safety, and the

13              district judge in a particular case finds for specific

14              reasons that the plea or sentencing in that case cannot be

15              further delayed without serious harm to the interests of

16              justice, the plea or sentencing in that case may be

17              conducted by video teleconference, or by telephone

18              conference if video teleconferencing is not reasonably

19              available.”

20        (8)   On March 29, 2020, the Judicial Conference of the United

21              States made the appropriate findings as required under the

22              CARES Act, finding specifically that “emergency conditions

23              due to the national emergency declared by the President

24              under the National Emergencies Act (50 U.S.C. § 1601, et

25              seq.) with respect to the Coronavirus Disease 2019 (COVID-

26              19) have materially affected and will materially affect the

27              functioning of the federal courts generally.”

28

                                          3
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 4 of 9 Page ID #:289



 1        (9)   On March 29, 2020, the Chief Judge of this District also

 2              made the appropriate findings as required under the CARES

 3              Act, finding “that felony pleas under Rule 11 of the

 4              Federal Rules of Criminal Procedure and felony sentencings

 5              under Rule 32 of the Federal Rules of Criminal Procedure

 6              cannot be conducted in person without seriously

 7              jeopardizing public health and safety.         As a result, if

 8              judges in individual cases find, for specific reasons, that

 9              felony pleas or sentencings in those cases cannot be

10              further delayed without serious harm to the interests of

11              justice, judges may, with the consent of the defendant or

12              the juvenile after consultation with counsel, conduct those

13              proceedings by video conference, or by telephonic

14              conference if video conferencing is not reasonably

15              available.”

16        (10) Through this order, I now find that the sentencing in this

17              case cannot be further delayed without serious harm to the

18              interests of justice.      My specific reasons are as follows:

19              a. On March 23, 2020, the Chief Judge of this District

20                 activated The Continuity of Operations (“COOP”) Plan for

21                 the Central District of California.

22              b. Under the COOP Plan, all of the Courthouses of the

23                 Central District of California are closed to the public

24                 except for hearings on criminal duty matters.          Hearings

25                 by video and telephonic conference may be held by

26                 individual Judges in certain criminal matters, but

27                 Judges have no discretion to hold in-person hearings.

28

                                          4
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 5 of 9 Page ID #:290



 1              c. A majority of all the District Judges in this District

 2                 have extended the activation of the COOP Plan through

 3                 and including June 1, 2020.       As a result, no Judge in

 4                 this District will be able to hold any criminal trials

 5                 or in-person hearings in criminal or civil cases until

 6                 June 2, 2020 -- at the earliest.

 7              d. On May 27, 2020, in General Order No. 20-08, the Court

 8                 adopted a Plan for Phased Resumption of Operations.             The

 9                 General Order reaffirmed that the COOP remains activated

10                 at least through June 22, 2020.       This General Order also

11                 found that “[h]earings by video and telephonic

12                 conference may continue to be held in certain criminal

13                 matters as set forth in Order of the Chief Judge No, 20-

14                 043.”

15              e. On April 9, 2020, the Judicial Council of the Ninth

16                 Circuit declared a judicial emergency in this District

17                 pursuant to 18 U.S.C. § 3174(d).       The Judicial Council

18                 declared this emergency because, among other reasons,

19                 the Central District of California is one of the busiest

20                 judicial districts in the country.

21              f. As described in the report accompanying the Judicial

22                 Council’s declaration, this District currently ranks 3rd

23                 in the Ninth Circuit and 12th nationally in weighted

24                 filings, with 692 weighted filings per judgeship for the

25                 12-month period ending December 31, 2019.         Considering

26                 the 10 judicial vacancies, the adjusted weighted filings

27                 per judge is 1,076.     Overall, the total civil and

28                 criminal filings in the District reached 16,890 in 2019.

                                          5
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 6 of 9 Page ID #:291



 1              g. Prior to the Judicial Council declaring the judicial

 2                 emergency, the number of criminal cases filed by the

 3                 U.S. Attorney’s Office had risen substantially over

 4                 previous totals.     The USAO has represented that the

 5                 number of AUSAs in the Central District is at an all-

 6                 time high, and that the USAO will soon have

 7                 approximately 220 AUSAs to prosecute criminal cases.

 8              h. This District is authorized 27 permanent judgeships, one

 9                 temporary judgeship, and has 10 vacancies, the oldest of

10                 which has remained unfilled since 2014.         All are

11                 categorized as judicial emergencies.        There are eight

12                 nominees pending, but due to the COVID-19 pandemic the

13                 status of confirmation hearing dates remains uncertain.

14                 Seven active district judges are eligible to take senior

15                 status or retire immediately.

16              i. Since 2011, this District has requested anywhere from 8

17                 to 13 additional judgeships.       The District has not

18                 received any additional permanent or temporary

19                 judgeships since 1990.

20              j. As the Judicial Conference concluded, the exceptionally

21                 large number of cases pending in this District

22                 represents an emergency.      A vacancy on a district court

23                 is generally considered an “emergency” if the court’s

24                 “weighted filings” exceed 600 per judgeship.          The

25                 Central District of California’s weighted filings, 692

26                 per judgeship (61 percent above the Conference

27                 standard), are high enough for each Judge’s caseload to

28                 be deemed an emergency.

                                          6
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 7 of 9 Page ID #:292



 1              k. In normal times, these extreme caseloads can interfere

 2                 with the prompt resolution of cases and administration

 3                 of justice in this District.       In an October 2019 letter

 4                 to the White House and Congress, the Chief Judge of this

 5                 District warned that “[a]s alarming as this is, the

 6                 situation may well worsen.      Many of the active district

 7                 judges on the Court who are eligible to retire continue

 8                 to serve, despite the ever growing workload.          If all of

 9                 them chose to retire, only eleven active judges would

10                 remain, putting at grave risk our Court’s ability to

11                 serve the millions of people in the Central District.”

12              l. The ongoing COVID-19 pandemic will only exacerbate these

13                 serious problems.     As described in an April 9 Bloomberg

14                 article entitled “Short-Benched U.S. Trial Courts Face

15                 Post-Pandemic Crisis,” districts with high caseloads and

16                 a large number of judicial vacancies -- such as this

17                 District -- will be challenged to deal with the huge

18                 backlog of trials, hearings, sentencings, and other

19                 matters once normal operations resume.        In an email to

20                 Bloomberg commenting on this article, the Chief Judge of

21                 this District agreed that the Central District of

22                 California will have a “significant backlog of trials”

23                 when normal operations resume.       She further expressed

24                 that the Judicial Council’s recent declaration was

25                 “critical for us, given that all ten of our district

26                 judge vacancies have been declared judicial emergencies,

27                 and that we have an extremely heavy caseload.”

28

                                          7
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 8 of 9 Page ID #:293



 1              m. Given these facts, it is essential that Judges in this

 2                 District resolve as many matters as possible via video

 3                 teleconference and telephonic hearing while the COOP

 4                 Plan remains in effect.      By holding these hearings now,

 5                 this District will be in a much better position to work

 6                 through the backlog of criminal and civil matters once

 7                 in-person hearings resume.

 8              n. I therefore conclude that the sentencing in this case

 9                 cannot be further delayed without serious harm to the

10                 interests of justice.      If the Court were to delay this

11                 hearing until it can be held in-person, it would only

12                 add to the enormous backlog of criminal and civil

13                 matters facing this Court, and every Judge in this

14                 District, when normal operations resume.

15              o. In addition, in this specific case, the sentencing in

16                 this case cannot be further delayed without serious harm

17                 to the interests of justice because defendant’s crime at

18                 issue – the unlawful prescription of opioids - should be

19                 sanctioned as soon as possible, among other reasons, to

20                 promote general deterrence.

21              p. The defendant in this case requests and consents to

22                 proceed with his sentencing by teleconference.

23        (11) Based on the findings above, and my authority under

24              § 15002(b) of the CARES Act, the sentencing in this case

25              will be conducted by teleconference as soon as possible.

26              Defendant agrees that this sentencing cannot be further

27              delayed without serious harm to the interests of justice

28              and that video-conferencing is not reasonably available for

                                          8
     Case 2:19-cr-00176-CAS Document 62 Filed 06/01/20 Page 9 of 9 Page ID #:294



 1                 use.   Defendant also understands that, under Federal Rules

 2                 of Criminal Procedure 32 and 43, as well as the

 3                 Constitution, he may have the right to be physically

 4                 present at this hearing.   Defendant understands that right

 5                 and voluntarily agrees to waive it and to proceed remotely.

 6                 Counsel for defendant joins in this consent and agreement.

 7         IT IS SO ORDERED.

 8

 9    June 1, 2020

10    DATE                                    THE HONORABLE CHRISTINA A. SNYDER
                                              UNITED STATES DISTRICT JUDGE
11

12   Presented by:

13           /s/

14   PUNEET V. KAKKAR
     Assistant United States Attorney
15

16   Presented by:

17
           /s/ (with email permission)
18   SHAHEEN MANSHOORY
     Counsel for Defendant Gabriel
19   Hernandez

20

21
     Cc:   U.S. Probation and Pretrial Services
22

23

24

25

26

27

28

                                          9
